Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 03/05/2021. Applicant’s argument, filed on 03/05/2021 has been entered and carefully considered. Claims 21-50 are pending.

Double Patenting rejection against US patent 10,364,044 B2 is withdrawn based on the claim amendments submitted on 07/06/2020.

The application filed on 07/29/2019 is a CON of 15/913,599 filed on 03/06/2018 (PAT 10364044), which is a CON of 15/083,153 filed on 03/28/2016 (PAT 9963246).

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered. 

	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.	

Examiner’s Note

Claims 21-26 and 50 refer to "A method”, Claims 27-33 refer to "A method”, Claims 34-40 refer to "A method” and Claims 41-49 refer to “An unmanned aerial vehicle (“UAV”) apparatus”. Claims 21-33 and 41-49 are similarly rejected in light of rejection of claims 34-40, any obvious combination of the rejection of claims 34-40, or the differences are obvious to the ordinary skill in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hillier et al. (US 20160341554 A1), hereinafter Hillier, in view of Posselius et al. (US 20170064278 A1), hereinafter Posselius, further in view of Johnson et al. (“Integration of Thermal and Visible Imagery for Robust Foreground Detection in Tele-immersive Spaces”, Information Fusion, 2008 11th International Conference on IEEE, Piscataway, NJ, USA, June 30, 2008), hereinafter Johnson, further in view of Eccles et al. (US 20150356341 A1), hereinafter Eccles.
	
	Regarding claim 34, Hillier discloses a method, comprising (Abstract): receiving, from a first image capture device of a vehicle, first image data ([0065], first camera); receiving, from a second image capture device of the vehicle, second image data ([0065], second camera); receiving third data ([0064], thermal imaging); determining that the thermal dimension of the object represented in the information, causing the aerial vehicle to alter navigation ([0003], navigation, [0004], [0064], identifying objects by thermal imaging camera, it is obvious to the ordinary skill in the art that navigation would alter based on the detected object). 
	Hillier discloses all the elements of claim 1 but Hillier does not appear to explicitly disclose in the cited section processing the first image and the second image to form a depth map wherein each pixel representative of a position includes a horizontal dimension, a vertical dimension, and a depth dimension.
	However, Posselius from the same or similar endeavor teaches processing the first image and the second image to form a depth map wherein each pixel representative of a position includes a horizontal dimension, a vertical dimension, and a depth dimension (Fig. 14, [0036], [0049], stereo algorithm, [0052], colorized 3D point clouds).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hillier to incorporate the teachings of Posselius to produce enhanced 3D point cloud (Posselius, Abstract). Similar reasoning of modification can be applied/extended to the other related claims.
	Hillier in view of Posselius discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section processing the third data to determine, for each corresponding horizontal dimension and vertical dimension, 
	However, Johnson from the same or similar endeavor teaches processing the third data to determine, for each corresponding horizontal dimension and vertical dimension,  (Section 3, 2nd paragraph); determining, based at least in part on the sensor data, that a (Fig. 2, Section 3.1, region extraction for visible and thermal camera by threshold difference, Page 9, Column 1, Paragraph 1, depth map from visible and thermal image, Section 3.3, Paragraph 1-2, Section 5, interaction between real world and manipulation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hillier in view of Posselius to incorporate the teachings of Johnson for robust foreground detection (Johnson, Abstract). Similar reasoning of modification can be applied/extended to the other related claims.
	Hillier in view of Posselius further in view of Johnson discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section determining that an object signature of the object, as represented in the combined information, is an unknown object signature; and in response to determining that the object signature is an unknown object signature preforming additional processing of at least a portion of the combined information to determine the object.
	However, Eccles from the same or similar endeavor teaches determining that an object signature of the object, as represented in the combined information, is an unknown object signature; and in response to determining that the object signature is an unknown object signature preforming additional processing of at least a portion of the combined information to determine the object ([0003], [0029], further processing is done for the unknown object classify the unknown object).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hillier in view of Posselius further in view of Johnson to incorporate the teachings of Eccles for more accurate target detection (Eccles, [0131]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 35, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 34, wherein the first image capture device and the second image capture device form a stereo pair of image capture devices (Posselius, Fig. 4, Johnson, Section 1). 
 
Regarding claim 36, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 34, wherein the third data is received from a long wave infrared camera (Posselius, Fig. 4).  

	Regarding claim 37, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 34, wherein a first field of view of the first image capture device and a second field of view of the second image capture device at least partially overlap to form an effective field of view (Posselius, Fig. 4, it is obvious to the ordinary skill in the art for the stereoscopic camera, e.g., Wu et al., US20160381345A1, [0008]).
  
	Regarding claim 38, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 34, further comprising: determining, based at least in part on one or more of the depth map or the thermal dimension, that the object represented in one or more of the first image data, the second image data, or the third data is a warm-blooded object; and sending instructions to alter a (Posselius, Fig. 4, [0057], Johnson, Section 1).  

	Regarding claim 39, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 34, wherein: the vehicle is an unmanned aerial vehicle; and the scene includes a delivery location to which the unmanned aerial vehicle is to descend (Hillier, [0006], Posselius, Fig. 4, [0057], Johnson, Section 1, it is obvious to the ordinary skill in the art for the UAV to descend, e.g., Torii et al., US20190019141A1, Fig. 2, [0164]).  

	Regarding claim 40, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 34, further comprising: determining, based on one or more of the horizontal dimension, the vertical dimension, the depth dimension, the thermal dimension, or the combined information, that the object is potentially a warm blooded object (Hillier, [0006], Posselius, Fig. 4, [0057], Johnson, Section 1, it is obvious to the ordinary skill in the art for the UAV to descend, e.g., Torii et al., US20190019141A1, Fig. 2, [0164], also, Duggan et al., US20100256909A1, [0001]-[0003], UAV can identify potential objects and avoid collision).

	Regarding claim 50, Hillier in view of Posselius further in view of Johnson further in view of Eccles discloses the method of claim 21, wherein the additional processing includes at least one of processing the at least a portion of the combined information using an object detection algorithm to determine the object, or monitoring the object for a period of time to determine whether the object is moving (Hiller, [0063], unmanned aircraft accompanies the mobile object, it is obvious to the ordinary skill in the art, e.g., Unuma et al., US 20030208335 A1, [0346], [0354]-[0355]).

Regarding claim 21-33 and 41-49, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487